Citation Nr: 1538535	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford, Connecticut Regional Office 


THE ISSUE

Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's claim in January 2015 for additional development of the evidence.

The record before the Board consists solely of electronic files known as the Veterans Benefits Management System and Virtual VA.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any additional delay, a remand is necessary for additional development before the issue of entitlement to service connection for bilateral pes planus can be adjudicated.  Specifically, an addendum opinion is necessary, for the reasons discussed below.

In a March 2011 VA joint examination report, the examiner noted the Veteran had pre-existing pes planus, diagnosed bilateral patellofemoral syndrome, and opined that it was "likely" that the Veteran's asymptomatic, uncorrected pes planus was "significantly contributing" to the Veteran's bilateral knee and back symptoms.  The examiner concluded that residuals of flat feet, to include bilateral knee and back pain, "were likely exacerbated during service."

In an October 2012 VA pes planus examination report, the examiner concluded that bilateral pes planus was not aggravated by active service because there was no treatment for pes planus in his service treatment records and no documented aggravation due to service.  The examiner noted that the Veteran reported arch pain resolved in 2011 with the use of inserts.

Pursuant to a January 2015 Board remand, a VA addendum opinion was issued in May 2015.  The examiner noted the Veteran complained of left foot pain for five months in March 2004 that was treated with light duty for 14 days and right foot pain in April 2006 that was diagnosed as overuse syndrome.  The examiner concluded that bilateral pes planus was less likely as not permanently aggravated beyond its natural progression by service and found that no in-service treatment or complaints of foot pain after April 2006 supported the opinion that the March 2004 and April 2006 foot complaints resolved.

The Board finds that the October 2012 VA examination report and May 2015 VA addendum opinion failed to provide an adequately supported rationale for the opinion that the Veteran's bilateral pes planus was not aggravated beyond its normal progression by service because it failed to consider the March 2011 VA examiner's medical opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA examiner failed to comment on the March 2011 VA joints examiner's opinion that the Veteran's pes planus was exacerbated in service and contributed to his bilateral knee and back pain.  In order to substantially comply with a January 2015 Board remand, an additional VA opinion must clarify whether bilateral pes planus permanently increased in severity during active service with sufficient supporting rationale consistent with all evidence of record.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(1)-(2) (2014).  The Veteran's most recent VA records available for the Board's review are dated in July 2013.  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA medical records from July 2013 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2. Once the record is developed to the extent possible, the electronic records must be made available to the May 2015 VA examiner, or another examiner of sufficient expertise, to ascertain whether the Veteran's bilateral pes planus was aggravated by active service.

The examiner should provide an opinion clarifying whether pes planus permanently increased in severity during the Veteran's service and, if so, whether the in-service increase was clearly and unmistakably due to natural progress.  If the examiner is of the opinion that the disorder did not permanently increase in severity during service, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder permanently increased in severity as a result of active service.

The examiner is directed to specifically comment on March 2004 and April 2006 service treatment records reporting foot pain and a March 2011 VA opinion finding pes planus was aggravated in service and contributed to bilateral knee and back pain.

The rationale for all opinions expressed must also be provided.  If a required opinion cannot be provided, the examiner should explain why.  If the examiner determines that the opinions cannot be provided without another examination of the Veteran, this should be arranged.

3. Thereafter, the RO or the AMC must review the electronic claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Once the above- requested development has been completed, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he must be provided with an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

